DISSENTING OPINION OF
CIRCUIT JUDGE ROBINSON.
I respectfully dissent. In my judgment the time within which notice of appeal may be given and within which such *302appeal may be perfected by filing bond and payment of costs, in case of appeal from a decree overruling a demurrer or from an interlocutory judgment, order or decree, upon allowance of sucli appeal by a circuit judge, as provided by section 1859, R. L., runs from tbe date of tbe order allowing sucb appeal and not from tbe date of tbe judgment, order or decree from wbicb tbe appeal is desired. Any other view must, necessarily, limit, as to time at least, tbe exercise of the discretion vested by tbe legislature in tbe circuit judge in tbe matter of ‘the allowance of sucb an appeal, and abridge tbe time of tbe appellant within wbicb to give notice of and perfect sucb appeal.